Name: Council Regulation (EEC) No 3805/87 of 15 December 1987 altering the abbreviation used to denote Greece in legislation in the agricultural sector
 Type: Regulation
 Subject Matter: Europe;  European Union law;  agricultural policy
 Date Published: nan

 Avis juridique important|31987R3805Council Regulation (EEC) No 3805/87 of 15 December 1987 altering the abbreviation used to denote Greece in legislation in the agricultural sector Official Journal L 357 , 19/12/1987 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 25 P. 0007 Swedish special edition: Chapter 3 Volume 25 P. 0007 *****ANNEX 1. Council Regulation (EEC) No 1469/70 of 20 July 1970 fixing the percentage and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedure laid down in Article 13 of Regulation (EEC) No 727/70 applies (1), as last amended by Regulation (EEC) No 1578/86 (2). In the Annex under number 25 the variety 'Burley GR' shall be replaced by 'Burley EL' and under number 26 of the variety 'Virginia GR' shall be replaced by 'Virginia EL'. 2. Council Regulation (EEC) No 1505/85 for 23 May 1985 fixing, for the 1985 harvest, the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, and derived intervention prices for baled tobacco and the reference qualities (3). In Annexes I, II and III, under number 25 the variety 'Burley GR' shall be replaced by 'Burley EL' and under number 26 the variety 'Virginia GR' shall be replaced by 'Virginia EL'. 3. Council Directive 64/433/EEC of 26 June 1964 on health problems affected intra-Community trade in fresh meat (4), as last amended by Regulation (EEC) No 3768/85 (5). In Annex I, Chapter X, point 49 (a) the abbreviation 'GR' shall be replaced by 'EL'. 4. Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (6), as last amended by Regulation (EEC) No 3768/85. In Annex I, Chapter X, point 44 (a) the first indent shall be replaced by the following: '- on the upper part, the initial letter or letters in capitals of the name of the country of dispatch: B - D - DK - EL - ESP - F - IRL - I - L - NL - P or UK'. 5. Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (7), as last amended by Regulation (EEC) No 3768/85. In Annex A, Chapter VII, point 33 (a) the abbreviation 'E' in the first indent shall be replaced by 'EL'. (1) OJ No L 164, 27. 7. 1970, p. 35. (2) OJ No L 139, 24. 5. 1986, p. 26. (3) OJ No L 151, 10. 6. 1985, p. 31. (4) OJ No 121, 29. 7. 1964, p. 2012/64. (5) OJ No L 362, 31. 12. 1985, p. 8. (6) OJ No L 55, 8. 3. 1971, p. 23. (7) OJ No L 26, 31. 1. 1977, p. 85.